           Case 3:20-cv-00187-VLB Document 39 Filed 09/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


EQUAL EMPLOYMENT OPPORTUNITY
COMM,
    Plaintiff,

      V.                                         CASE NO: 3:20cv00187 (VAB)

YALE NEW HAVEN HOSPITAL INC.,
     Defendant.



                                ORDER OF TRANSFER

      In the interest of justice, the above-identified case is hereby transferred to the

Honorable Vanessa L. Bryant. All further pleadings or documents in this matter should

be filed with the clerk’s office in Hartford, Connecticut, and bear the docket number

3:20cv0187 (VLB).


      So ordered.

      Dated at Bridgeport, Connecticut on this 14th day of September, 2020.


                                                          /s/ ____________
                                                        Victor A. Bolden
                                                        United States District Judge
